UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2267


PAMELA M. JONES,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:09-cv-00129-MSD-DEM)


Submitted:   April 20, 2012                 Decided:   April 30, 2012


Before MOTZ, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Pamela M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pamela    M.    Jones   appeals     the    district   court’s    order

denying her motion for reconsideration and motion for extension

of time to perfect service of summons.                We vacate and remand.

            We review the district court’s order for an abuse of

discretion.    L.J. v. Wilbon, 633 F.3d 297, 304 (4th Cir.), cert.

denied, 132 S. Ct. 757 (2011).                 A district court abuses its

discretion    by   acting     arbitrarily      or   irrationally,      failing    to

consider judicially recognized factors constraining its exercise

of   discretion,      or    relying    on      erroneous    factual     or   legal

premises.    Id.

            Unfortunately, the district court’s recorded analysis

was minimal.       It stated only that it found Jones’ arguments

unpersuasive and unconvincing.           By doing so, we are left to only

guess at the factors the district court considered in reaching

its decision or the weight it afforded to any individual factor.

The order does give us one clue as to what the district court

found determinative:         it stated that Jones could have simply re-

filed her complaint and properly served the Government upon the

district    court’s   dismissal       rather    than    pursue    an   appeal    and

motion for reconsideration.            Thus, lack of prejudice to Jones

appears to have factored—perhaps significantly—into the district

court’s decision.          However, Jones stated multiple times in her

amended motion for reconsideration that she was precluded by the

                                        2
Federal Tort Claims Act’s six-month statute of limitations from

re-filing     her    complaint          upon    the    district      court’s      dismissal.

Thus, the district court’s dismissal—even though it was without

prejudice—effectively             terminated          her    ability       to    pursue     her

claim.      As best as we can tell, then, the district court’s order

relied on a faulty factual premise that caused the court to

erroneously       discount        the    prejudice      to    Jones       in    reaching    its

decision.      See Lemoge v. United States, 587 F.3d 1188, 1195-96

(9th Cir. 2009) (holding that, in resolving a motion under Fed.

R.   Civ.    P.     60(b)(1),       a    district       court      should       consider   the

prejudice      to     the     movant       when        the    dismissal          arose     from

noncompliance with Fed. R. Civ. P. 4(m)).

             We     therefore       find       that    the   district          court’s    order

denying Jones’ motion was an abuse of its discretion.                              We vacate

the district court’s order and remand for fresh consideration of

the matter.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court     and    argument         would    not    aid    the    decisional

process.



                                                                   VACATED AND REMANDED




                                                3